 Case: 4:20-cv-00919-DDN Doc. #: 31 Filed: 10/30/20 Page: 1 of 3 PageID #: 456




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

HAIS, HAIS, AND GOLDBERGER, P.C.,              )
                                               )
               Plaintiff,                      )
                                               )     Case No: 4:20 CV 919 DDN
v.                                             )
                                               )
SENTINEL INSURANCE CO., LTD.,                  )
               Defendant.                      )
                                               )

                PROPOSED NOTICE OF SUPPLEMENTAL AUTHORITY

       Comes now Defendant Sentinel Insurance Company, Ltd., with a proposed notice of

supplemental authority pursuant to the parties’ joint motion for leave to file supplemental

authority. Defendant requests that the Court take notice of the following supplemental authority

in connection with Defendant’s motion to dismiss, which consists of trial court rulings in other

Covid-19-related coverage suits from around the country entered after the close of briefing on

the motion to dismiss in this case:

           •   Franklin EWC, Inc. v. The Hartford Financial Services Group, Inc., No. 20-cv-
               4434, 2020 WL 5642483 (N.D. Cal. Sept. 22, 2020) (attached as Exhibit A);

           •   It’s Nice, Inc. v. State Farm Fire and Casualty Co., No. 20-L-547 (Ill. Cir. Ct.
               Sept. 29, 2020) (attached as Exhibits B and C);

           •   Wilson v. Hartford Casualty Co., No. 20-cv-3384, 2020 WL 5820800 (E.D. Pa.
               Sept. 30, 2020) (attached as Exhibit D);

           •   Mark’s Engine Co. No. 28 Rest., LLC v. The Travelers Indemnity Co. of Conn.,
               No. 2:20-cv-4423, 2020 WL 5938689 (C.D. Cal. Oct. 2, 2020) (attached as
               Exhibit E);

           •   Kenneth Seifert d/b/a The Hair Place and Harmar Barbers, Inc. v. IMT Ins. Co.,
               No. 20-cv-1102, 2020 WL 6120002 (D. Minn. Oct. 16, 2020) (attached as Exhibit
               F);

           •   Travelers Casualty Ins. Co. of America v. Geragos and Geragos, No. 20-cv-3619,
Case: 4:20-cv-00919-DDN Doc. #: 31 Filed: 10/30/20 Page: 2 of 3 PageID #: 457




            2020 WL 6156584 (C.D. Cal. Oct. 19, 2020) (attached as Exhibit G);

        •   Founder Institute Inc. v. Hartford Fire Ins. Co., No. 20-cv-4466, 2020 WL
            6268539 (N.D. Cal. Oct. 22, 2020) (attached as Exhibit H);

        •   Vizza Wash, LP v. Nationwide Mutual Ins. Co. and Bradley Worth, No. 5:20-cv-
            680 (W.D. Tex. Oct. 26, 2020) (attached as Exhibit I); and

        •   West Coast Hotel Mgmt., LLC v. Berkshire Hathaway Guard Ins. Cos., No. 2:20-
            cv-5663 (C.D. Cal. Oct. 27, 2020) (attached as Exhibit J).


Dated: October 30, 2020                          Respectfully submitted,

                                                 By:      /s/ Patrick J. Kenny
                                                 Patrick J. Kenny        MO #38032
                                                 ARMSTRONG TEASDALE LLP
                                                 7700 Forsyth Blvd., Suite 1800
                                                 St. Louis, Missouri 63105
                                                 314.621.5070
                                                 314.621.5065 (facsimile)
                                                 pkenny@atllp.com
                                                 akennedy@atllp.com

                                                 James L. Brochin
                                                 (admitted pro hac vice)
                                                 Khristoph A. Becker
                                                 (admitted pro hac vice)
                                                 STEPTOE & JOHNSON LLP
                                                 1114 Avenue of the Americas
                                                 New York, New York 10036
                                                 Phone: (212) 506-3900
                                                 Fax: (212) 506-3950
                                                 jbrochin@steptoe.com
                                                 kbecker@steptoe.com

                                                 Sarah D. Gordon
                                                 (admitted pro hac vice)
                                                 STEPTOE & JOHNSON LLP
                                                 1330 Connecticut Avenue NW
                                                 Washington, DC 20036
                                                 Phone: (202) 429-3000
                                                 Fax: (202) 429-3902
                                                 sgordon@steptoe.com

                                                 Attorneys for Defendant Sentinel
                                                 Insurance Company, Ltd.

                                            2
 Case: 4:20-cv-00919-DDN Doc. #: 31 Filed: 10/30/20 Page: 3 of 3 PageID #: 458




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, the foregoing was filed electronically with the

Clerk of the Court to be served by operation of the Court’s electronic filing system upon all

counsel of record.

                                                          /s/ Patrick J. Kenny
                                                          Patrick J. Kenny




                                                3
